Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites “the screen segments…having opposing perimetrical sides of each screen segment abutting perimetrical sides of the next adjacent screen segment both before and after conformance of the screen system”. The word “conformance” here is unclear and examiner is not sure whether this is a step carried out at the surface of the wellbore before the screen system is lowered in the wellbore. Examiner suggest changing the word “conformance” to “expansion”. 
Claims 2-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1 and 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusterhoft et al. (U.S. 2010/0051262A1).
Regarding claim 1, Dusterhoft et al. disclose a downhole conformable screen system (360, figs. 14A, 14B and refer to para 0088) comprising: a tubular (362) having a longitudinal axis (pipe tubular 362 has a longitudinal axis as seen in figs. 1A, 1B); and a screen (the assembly of 368, 372) defined by a plurality of screen segments (368, 372; see fig. 14A below and refer to para 0088) positioned radially outward of the tubular (362), each of the plurality of screen segments (368, 372) being positioned perimetrically between two other of the screen segments (see fig. 14A below), the screen (the assembly of 368, 372) being configured to expand (swellable layer 368 is configured to expand as shown in fig. 14B) radially to engage with an inner surface (see fig. 14B) of a wellbore (374) and having opposing perimetrical sides of each screen 

    PNG
    media_image1.png
    333
    600
    media_image1.png
    Greyscale

Regarding claim 2, Dusterhoft et al. disclose wherein the tubular (362) defines a wall having a plurality of openings (366) that extend radially through the wall (see fig. 14A), the openings (366) being configured to allow fluid flowing through the screen to flow through the openings (366) into an inner bore (364) of the tubular (362, refer to para 0088).  
Claims 1-3, 9-10, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al. (U.S. 10,400,553B2). 
Regarding claim 1, Bruce et al. disclose a downhole conformable screen system (see figs. 2-3) comprising: a tubular (12) having a longitudinal axis, a screen (16) defined by a plurality of longitudinally extending screen segments (18) positioned radially outward of the tubular (12), each of the plurality of screen segments (18) being positioned perimetrically between two other of the screen segments (see figs. 2-3 and 
configuration illustrated in FIG. 2) [Examiner note: “conformance” is broadly interpreted as before and after placement of the screen in the bore and/or before/after retraction of the screen]).
Regarding claim 2, Bruce et al. disclose wherein the tubular (12) defines a wall having a plurality of openings that extend radially through the wall, the openings being configured to allow fluid flowing through the screen to flow through the openings into an inner bore of the tubular (refer to col. 10 lines 7-13, also see fig. 24a showing base pipe 912 with a plurality of openings 995).  
Regarding claim 3, Bruce et al. disclose a retainer (22) positioned at an axial end of the screen (see fig. 2), the retainer (22) being configured to hold the screen segments together (see fig. 2 and refer to col. 16 lines 36-41).
Regarding claim 9, Bruce et al. disclose one or more standoffs (14) positioned in an annular space between the tubular (12) and the screen (16 refer to col. 16 lines 17-27).  
Regarding claim 10, Bruce et al. disclose wherein the one or more standoffs (14) are an integral part of the screen segments (18; col. 16, lines. 15-30: the 
Regarding claim 20, Bruce et al. disclose a downhole conformable screen system (see figs. 2-3) comprising: a tubular (12); and a screen (16) defined by a plurality of screen segments (18) positioned radially outward of the tubular (12), each of the plurality of screen segments (18) being positioned perimetrically between two other of the screen segments (see figs. 2-3 and refer to col. 16 lines 17-35), the screen (16) being configured to expand radially (see fig. 3) to engage with an inner surface of a wellbore after the tubular and screen have been positioned within the wellbore (refer to col. 16 lines 10-16), further comprising one or more standoffs (14) positioned in an annular space between the tubular (12) and the screen (16; refer to col. 16 lines 17-27).  
Regarding claim 21, Bruce et al. disclose wherein the one or more standoffs (14) are an integral part of the screen segments (18; col. 16, lines. 15-30: the chambers/standoffs 14 have metal walls and are arranged side-by-side around the base pipe 12 and may be inflated or deformed, as seen in fig. 3; col. 16, lines. 25-35, A screen 16 is located externally of the standoffs 14, the segments 18 are arranged side-.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (U.S. 2010/0051262A1) alone. 
Regarding claim 11, Dusterhoft et al. disclose wherein the plurality of screen segments includes twelve of the screen segments (para 0063: it should be understood by those skilled in the art that any number of screen segments could be used including twelve). 
However, Dusterhoft et al. is silent to each covering an arc of 30 degrees.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of screen segments of Dusterhoft et al. to have to each covering an arc of 30 degrees, as a design optimization in order to cover the entire circumference of the tubular. 
3 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (U.S. 2010/0051262A1), in view of Greci (U.S.2012/0152528A1).
Regarding claim 3, Dusterhoft et al. teach all the features of this claim as applied to claim 1 above; however, Dusterhoft et al. fail to teach a retainer positioned at an axial end of the screen, the retainer being configured to hold the screen segments together.  
Greci teaches a retainer (128, 130, fig. 2) positioned at an axial end of a screen (14), the retainer (128, 130) being configured to hold the screen segments (116, 118, 122) together (see fig. 2 and refer to para 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusterhoft et al. to include a retainer positioned at an axial end of the screen, the retainer being configured to hold the screen segments together, as taught by Greci for effectively locking the ends of the screen segments to the tubular while the screen is being compressed to the inner wall of the wellbore. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (U.S. 2010/0051262A1), in view of Andersen (U.S. 2017/0152731A1).
Regarding claims 4-5, Dusterhoft et al. teach all the features of these claims as applied to claim 1 above; however, Dusterhoft et al. fail to teach the screen segments have trapezoidal cross-sectional shapes, wherein a first longitudinal protrusion that extends in a direction tangential to the tubular longitudinal axis of one screen segments overlaps a second longitudinal protrusion that extends in a direction tangential to the tubular longitudinal axis of another screen segment. 


    PNG
    media_image2.png
    242
    398
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    8
    13
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen of Dusterhoft et al. to have the screen segments having trapezoidal cross-sectional shapes, wherein a first longitudinal protrusion that extends in a direction tangential to the tubular longitudinal axis of one screen segments overlaps a second longitudinal protrusion that extends in a direction tangential to the tubular longitudinal axis of another screen segment, as taught by Andersen, to efficiently stop sand production during the production of hydrocarbons (refer to para 0008).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (U.S. 2010/0051262A1), in view of Narhi et al. (U.S. 2020/0149374A1).
Regarding claim 6, Dusterhoft et al. disclose holding the screen segments to one another by bonding (refer to para 0062).
However, Dusterhoft et al. fail to teach an adhesive. 
Narhi et al. teach securing a screen (230, fig. 2A) to a pipe (220) by an adhesive (refer to para 0021 and 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way the screen segments of Dusterhoft et al. are held to using an adhesive, as taught by Narhi et al. for effectively securing the screen segments to one another. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (U.S. 2010/0051262A1), in view of Narhi et al. (U.S. 2020/0149374A1) as applied to claim 6 above, and further in view of Saugier (U.S. 2003/0106688A1). 
Regarding claim 8, the combination of Dusterhoft et al. and Narhi et al. teach all the features of this claim as applied to claim 6 above; however, the combination of Dusterhoft et al. and Narhi et al. appear to be silent to the adhesive is sufficiently weak so as not to damage the screen segments when they expand.  
Saugier teaches an expandable layer (20) bonded to a drill string (12) by use of a weak adhesive layer (22, see fig. 2 and refer to para 0021 and 0028), wherein pressure is applied behind a mandrel (50) to break the weak adhesive layer (22) and causing the expandable layer (20) to expand and contact the wall of the wellbore (see fig. 5 and refer to para 0026).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (U.S. 2010/0051262A1), in view of Narhi et al. (U.S. 2020/0149374A1) as applied to claim 6 above, and further in view of Burros, II et al. (U.S. 2005/0241824A1).
Regarding claim 7, the combination of Dusterhoft et al. and Narhi et al. teach all the features of this claim as applied to claim 6 above; however, the combination of Dusterhoft et al. and Narhi et al. fail to teach the adhesive is configured to degrade when exposed to an agent.  
Burros, II et al. teach a method of releasing a breaking system (760, fig. 4) comprising an adhesive (para 0114: dissolvable material) configured to degrade/dissolve when exposed to an agent/chemical solution, to unset a tool (755).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dusterhoft et al. and Narhi et al. to have the adhesive configured to degrade when exposed to an agent, as taught by Burros, II et al. to facilitate maintenance when replacing screen segments that are damaged at the surface. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (U.S. 10,400,553B2), in view of Andersen (U.S. 2017/0152731A1).

Andersen teaches a sand screen assembly with segments (44, fig. 5) wrapped around a base pipe (refer to para 0008), wherein the screen structure has a trapezoid cross-sectional shape used to stop sand production during well production (see fig. 22 and refer to para 0008, 0066, and 0088). The screen assembly comprises a first longitudinal protrusion that extends in a direction tangential to the tubular longitudinal axis of one screen segments overlaps a second longitudinal protrusion that extends in a direction tangential to the tubular longitudinal axis of another screen segment (see fig. 5 below).

    PNG
    media_image2.png
    242
    398
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    8
    13
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen of Bruce to have the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (U.S. 10,400,553B2), in view of Narhi et al. (U.S. 2020/0149374A1).
Regarding claim 6, Bruce teach all the features of these claims as applied to claim 1 above; however, Bruce fail to teach an adhesive configured to hold adjacent screen segments to one another.  
Narhi et al. teach securing a screen (230, fig. 2A) to a pipe (220) by an adhesive (refer to para 0021 and 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the way the screen segments of Bruce are held to using an adhesive, as taught by Narhi et al. for effectively securing the screen segments to one another. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (U.S. 10,400,553B2), in view of Narhi et al. (U.S. 2020/0149374A1) as applied to claim 6 above, and further in view of Burros, II et al. (U.S. 2005/0241824A1).
Regarding claim 7, the combination of Bruce and Narhi et al. teach all the features of these claims as applied to claim 1 above; however, the combination of Bruce 
Burros, II et al. teach a method of releasing a breaking system (760, fig. 4) comprising an adhesive (para 0114: dissolvable material) configured to degrade/dissolve when exposed to an agent/chemical solution, to unset a tool (755).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Bruce and Narhi et al. o have the adhesive configured to degrade when exposed to an agent, as taught by Burros, II et al. to facilitate maintenance when replacing screen segments that are damaged at the surface. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (U.S. 10,400,553B2), in view of Narhi et al. (U.S. 2020/0149374A1) as applied to claim 6 above, and further in view of Saugier (U.S. 2003/0106688A1).
Regarding claim 8, the combination of Bruce and Narhi et al. teach all the features of these claims as applied to claim 1 above; however, the combination of Bruce and Narhi et al. fail to teach wherein the adhesive is sufficiently weak so as not to damage the screen segments when they expand.
Saugier teaches an expandable layer (20) bonded to a drill string (12) by use of a weak adhesive layer (22, see fig. 2 and refer to para 0021 and 0028), wherein pressure is applied behind a mandrel (50) to break the weak adhesive layer (22) and causing the expandable layer (20) to expand and contact the wall of the wellbore (see fig. 5 and refer to para 0026).
.
Allowable Subject Matter
Claims 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Dusterhoft et al. fail to teach the screen having opposing perimetrical sides of each screen segment abutting perimetrical sides of the next adjacent screen segment both before and after conformance of the screen system.
Examiner respectfully disagree. As shown in annotated fig. 14A and the rejection of claim 1 above, Dusterhoft et al. disclose these features. 
Applicant’s arguments with respect to claim 5 has been considered but is moot because the new ground of rejection of claim 5 does not rely on Mann. See new rejection of claim 5 in view of Andersen (U.S. 2017/0152731A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/02/15/2022